Judgment, Supreme Court, New York County (Shirley Levittan, J.), rendered February 4, 1987, convicting defendant, upon his plea of guilty, of assault in the first degree and sentencing him to an indeterminate prison term of from 2 Vs to 7 years, unanimously affirmed.
The defendant did not move prior to the imposition of sentence to withdraw his plea, nor did he raise the issue in a motion to vacate the judgment, and therefore, defendant has not preserved for appellate review his challenge to the insufficiency of the plea allocution. (See, People v Lopez, 71 NY2d 662.) Nor is reversal warranted in the interest of justice, on the ground that the court failed to make sufficient inquiry as to whether defendant was intoxicated during the commission of the crime to which he pleaded guilty. The record demonstrates that defendant never specifically raised the issue of intoxication. In any event, the court, sua sponte, explained the possibility of the defense of intoxication and directed defendant’s counsel to confer with defendant concerning such a defense. Under these circumstances, defendant’s waiver of any possible defense in this regard and his decision to enter a plea of guilty were knowingly and intelligently undertaken (People v Rivera, 156 AD2d 251).
Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.